FILED
                             NOT FOR PUBLICATION                            JUN 03 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HARSHARAN KAUR MANN,                             Nos. 07-71106
                                                      07-72712
               Petitioner,
                                                 Agency No. A078-371-269
  v.

ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

               Respondent.




                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       In these consolidated petitions for review, Harsharan Kaur Mann, a native

and citizen of India, petitions for review of the Board of Immigration Appeals’

(“BIA”) order dismissing her appeal of an immigration judge’s decision denying

her application for asylum, withholding of removal, protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”), cancellation of removal, and of the denial of

her first motion to reopen in petition No. 07-71106, and of its order denying her

second motion to reopen in petition No. 07-72712. We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence findings of fact, Chebchoub

v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001), de novo claims of due process

violations, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000), and for an abuse of

discretion motions to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.

2003). We deny in part and dismiss in part the petition for review in No. 07-

71106, and we deny the petition for review in No. 07-72712.

      With respect to petition No. 07-71106, the evidence does not compel the

conclusion that Mann established changed or extraordinary circumstances to

excuse her untimely asylum application. See 8 C.F.R. § 208.4(a)(4), (5).

Accordingly, Mann’s asylum claim fails.

      Substantial evidence supports the BIA’s conclusion that the threats and

harassment Mann’s family suffered in India did not rise to the level of past

persecution. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000). Further,

substantial evidence supports the BIA’s conclusion that Mann failed to establish

she is a member of a particular social group. See Ochoa v. Gonales, 406 F.3d
2                                      07-71106
1166, 1170 (9th Cir. 2005) (a social group must be narrowly defined).

Accordingly, her withholding of removal claim fails.

      Substantial evidence also supports the BIA’s conclusion that Mann failed to

establish that it is more likely than not she would be tortured if returned to India.

See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006).

      We lack jurisdiction to review the agency’s discretionary determination that

Mann failed to show exceptional and extremely unusual hardship to a qualifying

relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir. 2003).

      The BIA did not abuse its discretion in denying Mann’s first motion to

reopen because it considered the new evidence presented regarding her daughter’s

medical condition and acted within its broad discretion in determining that it was

not material because her condition was not severe or that she could not receive

treatment in India. See 8 C.F.R. § 1003.2(c)(1) (providing that a motion to reopen

“shall not be granted unless it appears to the [BIA] that evidence sought to be

offered is material”); Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (The

BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary,

irrational or contrary to law.”).




                                           3                                     07-71106
      With respect to petition No. 07-72712, the BIA did not abuse its discretion

in denying Mann’s second motion to reopen as numerically barred, see 8 C.F.R. §

1003.2(c)(2).

      No. 07-71106       PETITION FOR REVIEW DENIED in part;
                         DISMISSED in part.

      No. 07-72712       PETITION FOR REVIEW DENIED.




                                         4                                   07-71106